   Case 4:19-cv-04144-LLP Document 4 Filed 07/07/20 Page 1 of 6 PageID #: 13




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                    SOUTHERN DIVISION

MICHAEL HUNTER et al.                                            4:19-CV-04144-LLP

                        Plaintiffs,
       vs.                                           MEMORANDUM OPINION AND ORDER
                                                     GRANTING MOTION TO PROCEED IN
UNKNOWN NAMED SOUTH DAKOTA                            FORMA PAUPERIS AND DISMISSING
CRIMINAL a/k/a/ TROOPER; UNKNOWN                              COMPLAINT
NAMED SECRETARY DEPARTMENT OF
TRANSPORTATION FOR SOUTH DAKOTA;
UNKNOWN NAMED SECRETARY
DEPARTMENT OF TRANSPORTATION FOR
NORTH DAKOTA; UNKNOWN NAMED
SECRETARY DEPARTMENT OF
TRANSPORTATION FOR WASHINGTON
STATE; AARON MCGOWAN,


                        Defendants.


          On August 21, 2019, Plaintiff, Michael Hunter (“Mr. Hunter”), appearing pro se filed a
complaint on behalf of himself and on behalf of the Civil Rights Center of South Dakota (“the
Civil Rights Center”) alleging violations of his civil rights under 42 U.S.C. § 1983. Doc. 1.
Named defendants are: “Unknown Named South Dakota Criminal a/k/a Trooper; Unknown
Named Secretary Department of Transportation, for South and North Dakota, for Washington
State; [and] Aaron McGowan.” Doc. 1. Mr. Hunter seeks money damages in the amount of $20
million. Doc. 1. In his request for relief, Mr. Hunter seeks an unspecified declaratory judgment
and a preliminary and permanent injunction, but it is unclear exactly what he seeks to enjoin.
Doc. 1.

          Pending before the Court is Hunter’s Motion for Leave to Proceed in Forma Pauperis,
Doc. 2.

                                          DISCUSSION

          Mr. Hunter contends this Court has jurisdiction over this matter pursuant to 42 U.S.C. §
1983. Section 1983 provides a cause of action against any “person who, under the color of any

                                                 1
   Case 4:19-cv-04144-LLP Document 4 Filed 07/07/20 Page 2 of 6 PageID #: 14




statute, ordinance, regulation, custom, or usage, of any State” cause the deprivation of a right
protected by federal law or the United States Constitution. 42 U.S.C. § 1983.

        I.      History of Vexatious Ligiation
        As noted by the Honorable Jeffrey Viken in Hunter v. Rapid City Police Dep’t, Civ. No.
19-5040 (D.S.D. Nov. 13, 2019) in his opinion screening Mr. Hunter’s complaint under 28
U.S.C. § 1915(e)(2)(B), Mr. Hunter is no stranger to the federal courts. Mr. Hunter has filed at
least 14 lawsuits in South Dakota federal courts counting the present case and at least 14
lawsuits in North Dakota. See id. at *1, n.1 & 2. These suits have almost all been dismissed for
failure to state a claim or for failure to serve defendants.

        II.     Plaintiff Civil Rights Center of South Dakota
        As a preliminary matter, the Court must address the issue of Mr. Hunter’s relationship to
the other plaintiff, the Civil Rights Center. Because Mr. Hunter is not an attorney, he is not
permitted to file lawsuits on behalf of other another entity. See Steele v. City of Bemidji, 257
F.3d 902, 905 (8th Cir. 2001) (citation omitted) (stating that a non-lawyer has no right to
represent another entity in federal court): see also Lattanzio v. COMTA, 481 F.3d 137, 139 (2nd
Cir. 2007) (noting that 28 U.S.C. § 1654 “does not permit unlicensed laymen to represent anyone
else other than themselves”). Accordingly, this court will construe Mr. Hunter’s Complaint as
asserting only claims on his behalf.
        III.    Motion to Proceed In Forma Pauperis
        This Court may authorize the commencement of suit without prepayment of fees when an
applicant files an affidavit stating he is unable to pay the costs of the lawsuit. 28 U.S.C. § 1915.
Determining whether an applicant is sufficiently impoverished to qualify to proceed in forma
pauperis under § 1915 is committed to the court’s discretion. Cross v. Gen. Motors Corp., 721
F.2d 1152, 1157 (8th Cir. 1983). "[I]n forma pauperis status does not require a litigant to
demonstrate absolute destitution.” Lee v. McDonald’s Corp., 231 F.3d 456, 459 (8th Cir. 2000)
(citation omitted).

        Based upon Mr. Hunter’s application, he indicates that he is currently unemployed and
has very limited assets, is on public assistance, and that his expenses exceed his monthly income.
Doc. 2. Considering the information in his financial affidavit, the Court finds that Mr. Hunter
has made the requisite financial showing to proceed in forma pauperis.

                                                   2
   Case 4:19-cv-04144-LLP Document 4 Filed 07/07/20 Page 3 of 6 PageID #: 15




       IV.     Screening of Complaint

       However, the inquiry does not end there. Congress has directed this Court under 28
U.S.C. § 1915(e)(2)(B) to review and screen claims in a complaint being filed in forma pauperis
to determine if they are: (1) frivolous or malicious; (2) fail to state a claim on which relief may
be granted; or (3) seek monetary relief against a defendant who has immunity. See 28 U.S.C.
§ 1915(e)(2)(B).

       An action is frivolous if “it lacks an arguable basis either in law or in fact.” Aziz v.
Burrows, 976 F.2d 1158, 1158 (8th Cir. 1992) (quoting Neitzke v. Williams, 480 U.S. 319, 324
(1989)). A complaint states a claim upon which relief may be granted if it contains sufficient
factual matter, accepted at true to “state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570 (2007). To state a claim for relief, a complaint must plead
more than “legal conclusions” and “[t]hreadbare recitals of the elements of a cause of action’s
elements, supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)
(citing Twombly, 550 U.S. at 555). A plaintiff must demonstrate a plausible claim for relief, that
“allows the court to draw the reasonable inference that the defendant is liable for the misconduct
alleged.” Id. at 678. “[W]here the well-pleaded facts do not permit the court to infer more than
the mere possibility of misconduct, the complaint has alleged—but has not ‘show[n]’—‘that the
pleader is entitled to relief.’” Id. at 679 (citing Fed. R. Civ. P. 8(a)(2)). “Determining whether a
complaint states a plausible claim for relief is a context-specific task that requires the reviewing
court to draw on its judicial experience and common sense.” Id. (citation omitted).

       A pro se complaint, “however inartfully pleaded,” must be held to “less stringent
standards than formal pleadings drafted by lawyers.” Haines v. Kerner, 404 U.S. 519, at 520-
521 (1972) (quoting Conley v. Gibson, 355 U.S. 41, 45-46 (1957)). A reviewing court has the
duty to examine a pro se complaint “to determine if the allegations provide for relief on any
possible theory.” Williams v. Willits, 853 F.2d 586, 588 (8th Cir. 1988); see also Human v.
Rowley, 205 F.3d 1346, 1999 WL 1204488, at *2 (8th Cir. 1999) (per curiam). However, a
court is not required to supply additional facts for a pro se plaintiff, nor construct a legal theory
that assumes facts which have not been pleaded. See Stone v. Harry, 364 F.3d 912, 914 (8th Cir.
2004). The Court must also weigh all factual allegations in favor of the plaintiff, unless the facts
alleged are clearly baseless. Denton v. Hernandez, 504 U.S. 25, 32 (1992).

                                                  3
   Case 4:19-cv-04144-LLP Document 4 Filed 07/07/20 Page 4 of 6 PageID #: 16




       A. Defendant Unknown Named South Dakota Trooper

       Mr. Hunter alleges that he was illegally arrested for driving while under the influence of
a drug by Unknown Named South Dakota Trooper and was falsely imprisoned. Doc. 1, ¶¶ 2, 3.
Mr. Hunter claims “sixty five thousand two hundred and thirty nine cents per hour” for his
alleged false imprisonment. Doc. 1, ¶ 3.

       Mr. Hunter has not alleged the capacity in which he sues defendant Unknown Named
South Dakota Trooper. Accordingly, this Court is bound to interpret the complaint as asserting
only official-capacity claims against this defendant. See Baker v. Chisom, 501 F.3d 920, 923
(8th Cir. 2007) (noting that if plaintiff’s complaint is silent about the capacity in which he is
suing defendant, the court interprets complaint as including only official-capacity claims).

       The Supreme Court has stated, “a suit against a state official in his or her official capacity
is not a suit against the official but rather is a suit against the official’s office.” Will v. Mich.
Dep’t of State Police, 491 U.S. 58, 71 (1989). The Eleventh Amendment generally acts as a bar
to suits against a state for money damages unless the state has waived its sovereign immunity.
Id. Congress did not lift the states’ Eleventh Amendment immunity when it enacted 42 U.S.C. §
1983. Will, 491 U.S. at 65, and the State of South Dakota and the South Dakota Highway Patrol
have not waived their immunity and consented to be sued in this case. See Walker v. Barnett,
Civ. No. 20-4059, 2020 WL 2543171, at *3 (D.S.D. May 19, 2020) (dismissing claim for money
damages under § 1915(e)(2)(B) against State of South Dakota on Eleventh immunity grounds);
accord Walker v. Krebs, Civ. No. 18-5010, 2018 WL 2122862, at *2 (D.S.D. May 8, 2018).

       Accordingly, Mr. Hunter’s claim for damages alleged against Unknown Named South
Dakota Trooper in his official capacity is dismissed.

       B. Defendants Unknown Named Secretary Department of Transportation for
          South Dakota, North Dakota, and Washington State
       As the Court construes Mr. Hunter’s Complaint, he alleges that he has been denied a
driver’s license in violation of his “fundamental right to move about the state and travel.” Doc.
1, ¶ 6. Mr. Hunter asserted a similar claim in Hunter v. Doe, Civ. No. 18-5011 (D.S.D.) which
the Honorable Jeffrey Viken dismissed on screening for failure to state a claim. 2018 WL
1569753, at *2 (D.S.D. 2018). The Supreme Court has long recognized a fundamental right to


                                                 4
    Case 4:19-cv-04144-LLP Document 4 Filed 07/07/20 Page 5 of 6 PageID #: 17




interstate travel. United States v. Guest, 383 U.S. 745, 757-58 (1966). However, as noted by
Judge Viken in Hunter v. Doe, “[b]urdens on a single mode of transportation do not implicate the
right to interstate travel.” Id. (quoting Miller v. Reed, 176 F.3d 1202, 1205-06 (9th Cir. 1999)).
The Supreme Court has not “afford[ed] the possession of a driver’s license the weight of a
fundamental right.” Id. (quoting Miller, 176 F.3d at 1206). Without a right protected by federal
law or the United States Constitution, Mr. Hunter fails to state a claim against these Defendants
upon which relief may be granted.1

         C. Defendant Aaron McGowan

         Mr. Hunter alleges that defendant Aaron McGowan had a duty while acting as State
prosecuting attorney to not bring “baseless charges” against him. Doc. 1, ¶ 5. In Imbler v.
Pachtman, 424 U.S. 409, 431 (1976), the Supreme Court held that “in initiating a prosecution
and in presenting the State’s case, the prosecutor is immune from a civil suit for damages under
§ 1983.” “Absolute immunity covers prosecutorial functions such as the initiation and pursuit of
a criminal prosecution, and the presentation of the state’s case at trial, and other conduct that is
intimately associated with the judicial process.” Brodnicki v. City of Omaha, 75 F.3d 1261, 1266
(8th Cir. 1996). In other words, “acts undertaken by a prosecutor in preparing for the initiation
of judicial proceedings or for trial, and which occur in the course of his role as an advocate for
the State, are entitled to the protections of absolute immunity.” Buckley v. Fitzsimmons, 509
U.S. 259, 273 (1993).

         The Court finds that Mr. Hunter’s allegations demonstrate that the actions he claims as
violations of his constitutional rights were actions that Mr. McGowan took in his role as
advocate for the State and Mr. McGowan is thus entitled to absolute prosecutorial immunity
against these claims.

         Accordingly, it is hereby ORDERED that:

         1. Mr. Hunter’s Motion to Proceed in Forma Pauperis, Doc. 2, is GRANTED; and

1

 The Court also notes that it lacks personal jurisdiction over Unknown Named Secretary Department of Transportation
for North Dakota and the State of Washington because under the facts alleged in the Complaint, these state officials
did not purposely avail themselves of the privilege of conducting business within the forum State, thus invoking the
benefits and protections of its laws. Hanson v. Denckla, 357 U.S. 235, 253 (1958); see also Moore v. Bertsch, 450
F.App’x 561 (8th Cir. 2012) (affirming district court’s preservice dismissal for lack of personal jurisdiction under § 1915).

                                                             5
  Case 4:19-cv-04144-LLP Document 4 Filed 07/07/20 Page 6 of 6 PageID #: 18




      2. Mr. Hunter’s Complaint is DISMISSED WITHOUT PREJUDICE pursuant to
         28 U.S.C. § 1915(e)(2)(B).

      Dated this 7th day of July, 2020.

                                          BY THE COURT:


                                          ________________________________
                                          Lawrence L. Piersol
ATTEST:                                   United States District Judge
MATTHEW W. THELEN, CLERK


______________________________




                                            6
